EXHIBIT 10.1

 

LOAN MODIFICATION AGREEMENT

 

This Loan Modification Agreement is entered into as of June 27, 2005, by and
between Quicklogic Corporation (the “Borrower”) and Silicon Valley Bank
(“Bank”).

 

1.                                       DESCRIPTION OF EXISTING OBLIGATIONS: 
Among other Obligations which may be owing by Borrower to Bank, Borrower is
indebted to Bank pursuant to, among other documents, an Amended and Restated
Loan and Security Agreement, dated June 20, 2003 (as may be amended, restated,
or otherwise modified from time to time, the “Loan Agreement”). The Loan
Agreement provides for, among other things, a Committed Equipment Line in the
original principal amount of Two Million One Hundred Sixty Seven Thousand Nine
Hundred Twenty Five and 83/100 Dollars ($2,167,925.83) and a Committed
Non-Formula Line and Committed Formula Line in the original principal amount not
to exceed Eight Million Dollars ($8,000,000) in the aggregate.  The Loan
Agreement has been modified pursuant to, among other documents, a Loan
Modification Agreement dated June 28, 2004, pursuant to which, among other
things, a Committed Equipment Line 2 was incorporated in the original principal
amount of Two Million Dollars ($2,000,000).  Defined terms used but not
otherwise defined herein shall have the same meanings as set forth in the Loan
Agreement.

 

Hereinafter, all indebtedness owing by Borrower to Bank shall be referred to as
the “Obligations.”

 

2.                                       DESCRIPTION OF COLLATERAL. Repayment of
the Obligations is secured by the Collateral as described in the Loan Agreement.

 

Hereinafter, the above-described security documents and guaranties, together
with all other documents securing repayment of the Obligations shall be referred
to as the “Security Documents”.  Hereinafter, the Security Documents, together
with all other documents evidencing or securing the Obligations shall be
referred to as the “Existing Loan Documents”.

 

3.                                       DESCRIPTION OF CHANGE IN TERMS.

 

A.                                   Modification(s) to Loan Agreement.

 

1.                                       SUB LETTER (B) UNDER SECTION 2.1.1
ENTITLED “FORMULA REVOLVING ADVANCES” IS HEREBY BY DELETED IN ITS ENTIRETY AND
REPLACED WITH “INTENTIONALLY OMITTED”.

 

2.                                       Sub letter (a) of Section 2.1.3
entitled “Letters of Credit” is hereby amended to read as follows:

 

(a)            Bank will issue Letters of Credit for Borrower’s account not to
exceed the Availability.

 

3.                                       Section 2.1.4 entitled “Foreign
Exchange Sublimit” is hereby amended in part to provide that the FX Reserve may
not exceed the Availability.

 

4.                                       Section 2.1.5 entitled “Cash Management
Services Sublimit” is hereby amended in part to provide that Borrower may use
for Bank’s Cash Management Services up to an amount equal to the Availability.

 

5.                                       SECTION 2.1.12 ENTITLED “EQUIPMENT
ADVANCE 3” IS HEREBY INCORPORATED TO READ AS FOLLOWS:

 

(a)            Through June 26, 2006 (the “Equipment Availability End Date 3”),
Bank will make advances (“Equipment Soft Cost Advance 3” and, collectively
“Equipment Soft Cost Advances 3”) not to exceed

 

--------------------------------------------------------------------------------


 

$2,250,00 of the Committed Equipment Line 3.  The Equipment Soft Cost Advance 3
may only be used to finance software licenses (including approximately
$1,500,000 related to the licensing of Cadence Design tools), mask sets, foreign
domiciled equipment, leasehold improvements and may include sale tax, freight
discounts, warranty charges, shipping and installation expenses (“Soft Costs”). 
Through the Equipment Availability End Date 3, Bank will make advances
(“Equipment Hardware Advance 3” and, collectively, “Equipment Hardware Advances
3”; together with Equipment Soft Cost Advances 3 are referred to as “Equipment
Advances 3”) not to exceed the Committed Equipment Line 3 (reduced by the amount
of any Equipment Soft Cost Advance 3).  Equipment Hardware Advances 3 may only
be used to finance eligible Equipment and shall exclude Soft Costs.  Equipment
Hardware Advance 3 and Equipment Soft Cost Advance 3 shall be limited to
equipment purchased within 90 days of the date of the requested Equipment
Advances 3 and may not exceed 100% of the equipment invoice.  Each Equipment
Advance 3 must be greater than $50,000 and is limited to one Equipment Advance 3
per month.

 

(b)           Each (a) Equipment Soft Cost Advance 3 shall amortize immediately
and be payable in 30 equal monthly installments of principal plus accrued
interest and (b) Equipment Hard Cost Advance 3 shall amortize immediately and be
payable in 36 equal monthly installments of principal plus accrued interest
beginning 30 days following the date of such Equipment Advance 3 and continuing
on the same day of each month thereafter.  The final payment on the applicable
Equipment Advance 3 Maturity Date shall include all outstanding principal and
all accrued unpaid interest.  Equipment Advances 3 when repaid may not be
reborrowed.

 

(c)            To obtain an Equipment Advance 3, Borrower must notify Bank (the
notice is irrevocable) by facsimile no later than 12:00 p.m. Pacific time 1
Business Day before the day on which the Equipment Advance 3 is to be made.  The
notice in the form of Exhibit B (Payment/Advance Form) must be signed by a
Responsible Officer or designee and include a copy of the invoice for the
Equipment being financed.

 

6.                                       Effective as of the date hereof, sub
sections (i) and (ii) under sub letter (a) under Section 2.3 entitled “Interest
Rate, Payments” is hereby amended to read as follows:

 

(i) Formula Advances accrue interest on the outstanding principal balance at a
per annum rate equal to the greater of (a) one half of one percentage point
(0.50%) above the Prime Rate or (b) 5.00%; (ii) Non-Formula Advances accrue
interest on the outstanding principal balance at a per annum rate equal to the
greater of (c) one and one half percentage points (1.50%) above the Prime Rate
or (d) 5.00%;

 

7.                                       Effective as of the date hereof, sub
letter (a) (vi) under Section 2.3 entitled “Interest Rate, Payments” is hereby
incorporated to read as follows:

 

(vi)                              Equipment Advances 3 accrue interest on the
outstanding principal balance at a per annum rate of one and three quarter
percentage points (1.75%) above the Prime Rate.

 

--------------------------------------------------------------------------------


 

8.             Sub letter (b) of Section 2.3 entitled “Interest Rate, Payments”
is hereby amended in part to provide that interest due on the Committed Formula
Revolving Line and the Committed-Non Formula Line is payable on the 26th of each
month.

 

9.             Sub letter (c) of Section 6.2 entitled “Financial Statements,
Reports, Certificates” is hereby amended to read as follows:

 

(c)          Within 45 days after the last day of each month, Borrower will
deliver to Bank a Borrowing Base Certificate signed by a Responsible Officer in
the form of Exhibit D, with aged listings of accounts receivable and accounts
payable.

 

10.           Sub letter (i) entitled “Tangible Net Worth” under Section 6.7
entitled “Financial Covenants” hereby amended to read as follows:

 

(i)             Tangible Net Worth.  A Tangible Net Worth of at least
$31,000,000.

 

11.           For clarification purposes, Section 6.8 entitled “Intentionally
Omitted” is hereby amended and replaced with “Protection of Intellectual
Property Right” and is to read as follows:

 

Borrower will (i) protect, defend and maintain the validity and enforceability
of the material Intellectual Property and promptly advise Bank in writing of
material infringements and (ii) not allow any material Intellectual Property to
be abandoned, forfeited or dedicated to the public without Bank’s written
consent.

 

Notwithstanding anything to the contrary contained in this section, Borrower
confirms that on June 28, 2004, Bank and Borrower entered into (i) a Negative
Pledge Agreement in which Borrower agreed, subject to certain exceptions, not to
encumber its Intellectual Property and (ii) a Loan Modification Agreement dated
June 28, 2004 in which the definition of Collateral was amended to reflect that
Intellectual Property created, modified acquired or obtained on or after June
28, 2004 (but not before such date) shall not be deemed as part of the
Collateral.

 

12.           The following defined terms under Section 13.1 entitled
“Definitions” are hereby amended and/or incorporated to read as follows:

 

“Committed Equipment Line 3” is a Credit Extension of up to $3,000,000.

 

“Credit Extension” is each Advance, Equipment Advance, Equipment Advance 2,
Equipment Advance 3, Letter of Credit, Exchange Contract, Term Loan A, Term Loan
B, Term Loan C and Term Loan D, or any other extension of credit by Bank for
Borrower’s benefit.

 

“Equipment Advance 3” is defined under Section 2.1.12.

 

“Equipment Advance 3 Maturity Date” is as to any Equipment Soft Cost Advances 3,
a date which is 30 months from such Equipment Soft Cost Advance 3, however, no
longer than December 26, 2008 and as to any Equipment Hard Cost Advance 3, 36
months from such Equipment Hard Cost Advance 3, however, no longer than June 26,
2009.

 

--------------------------------------------------------------------------------


 

“Equipment Availability End Date 3” is defined under Section 2.1.12.

 

“Equipment Hardware Advance 3” is defined under Section 2.1.12.

 

“Equipment Soft Cost Advance 3” is defined under Section 2.1.12.

 

“Prime Rate” is Bank’s most recently announced “prime rate” even if it is not
Bank’s lowest rate.

 

“Revolving Maturity Date” is June 26, 2006.

 

4.                                       CONSISTENT CHANGES.  The Existing Loan
Documents are hereby amended wherever necessary to reflect the changes described
above.

 

5.                                       NO DEFENSES OF BORROWER.  Borrower (and
each guarantor and pledgor signing below) agrees that, as of the date hereof, it
has no defenses against paying any of the Obligations.

 

6.                                       PAYMENT OF LOAN FEE.  Borrower shall
pay Bank fees in the amount Forty Thousand Dollars ($40,000) (the “Revolving
Line Renewal Fee”) and Fifteen Thousand Dollars ($15,000) (the “Equipment Fee”)
(the Revolving Line Renewal Fee and the Equipment Fee are collectively referred
to as the “Loan Fee”) plus all out-of-pocket expenses.

 

7.                                       CONTINUING VALIDITY.  Borrower (and
each guarantor and pledgor signing below) understands and agrees that in
modifying the existing Indebtedness, Bank is relying upon Borrower’s
representations, warranties, and agreements, as set forth in the Existing Loan
Documents.  Except as expressly modified pursuant to this Loan Modification
Agreement, the terms of the Existing Loan Documents remain unchanged and in full
force and effect.  Bank’s agreement to modifications to the existing Obligations
pursuant to this Loan Modification Agreement in no way shall obligate Bank to
make any future modifications to the Obligations.  Nothing in this Loan
Modification Agreement shall constitute a satisfaction of the Obligations.  It
is the intention of Bank and Borrower to retain as liable parties all makers and
endorsers of Existing Loan Documents, unless the party is expressly released by
Bank in writing.  Unless expressly released herein, no maker, endorser, or
guarantor will be released by virtue of this Loan Modification Agreement.  The
terms of this paragraph apply not only to this Loan Modification Agreement, but
also to all subsequent loan modification agreements.

 

8.                                       CONDITIONS.  The effectiveness of this
Loan Modification Agreement is conditioned upon payment of the Loan Fee.

 

This Loan Modification Agreement is executed as of the date first written above.

 

BORROWER:

BANK:

 

 


QUICKLOGIC CORPORATION


SILICON VALLEY BANK


 


 


 


 

By:

 /s/ Carl M. Mills

 

By:

/s/ Matthew Maloney

 

 

 

Name: Carl M. Mills

Name: Matthew Maloney

 

 

Title:

Vice President, Finance and

Title: Senior Vice-President

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------